Citation Nr: 9921492	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-45 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether an appeal has been perfected from the denial of service 
connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not complete a VA Form 9, and an authorized 
person did not submit the VA Form 9 of record.

2.  There is no evidence that the veteran was incompetent and 
unable to file his appeal.


CONCLUSION OF LAW

A substantive appeal as to the denial of service connection for 
PTSD was not filed, and the Board lacks jurisdiction to consider 
this issue.  38 U.S.C.A. §§ 7105(a), 7105(d)(3), and 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, and 20.301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  The 
initial question that must be resolved is whether the Board has 
jurisdiction to consider the issue of entitlement to service 
connection for PTSD. 

In May 1999, the veteran was given notice that the Board was 
going to consider whether the substantive appeal was adequate and 
given an opportunity to request a hearing or present argument 
related to this issue.  See 38 C.F.R. § 20.203 (1998).  Although 
the Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is prejudicial to 
the veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
Board concludes that its consideration of this issue does not 
violate the veteran's procedural rights.  The May 1999 letter to 
the veteran provided him notice of the regulations pertinent to 
the issue of adequacy of substantive appeals, as well as notice 
of the Board's intent to consider this issue.  He was given 60 
days to submit argument on this issue and provided an opportunity 
to request a hearing on this issue.  The veteran responded that 
he had no further argument to present and he did not want a 
hearing. 

As noted by the United States Court of Appeals for the Federal 
Circuit, "it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over each 
case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, sua 
sponte or by any party, at any stage in the proceedings, and, 
once apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the case, an 
adequate substantive or formal appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

A May 1995 rating decision denied service connection for PTSD.  
The veteran filed a notice of disagreement and was provided a 
statement of the case.  Under pertinent statutory provisions, a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); see 
Roy v. Brown, 5 Vet. App. 554 (1993).  A substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 (1998).  
The substantive appeal should set out specific arguments relating 
to errors of fact or law made by the RO in reaching the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.202 (1998).  

A claimant may file a substantive appeal personally, or his 
representative can file an appeal if a proper Power of Attorney 
or declaration of representation, as applicable, is on record or 
accompanies the substantive appeal.  38 C.F.R. § 20.301(a) 
(1998).  If an appeal is not filed by the claimant or his 
appointed representative, and the claimant is rated incompetent 
by VA or has a physical, mental, or legal disability which 
prevents the filing of an appeal on his own behalf, a substantive 
appeal may be filed by a fiduciary appointed to manage the 
claimant's affairs by VA or a court, or by a person acting as 
next friend if the appointed fiduciary fails to take needed 
action or no fiduciary has been appointed.  38 C.F.R. § 20.301(b) 
(1998).  The Board may dismiss an appeal that is inadequate.  Cf. 
38 C.F.R. § 20.203 (1998).  

The VA Form 9 submitted in November 1996 was completed and signed 
by the veteran's son.  The evidence of record does not establish 
that the veteran was incompetent at that time, and his son had 
not been designated as his representative or fiduciary.  The 
veteran's son did not provide an explanation of any circumstances 
regarding his filing of the VA Form 9 on his father's behalf.  No 
correspondence was received from the veteran within the appeal 
period that could be construed as an appeal.  Therefore, since an 
authorized person did not file a substantive appeal in this case, 
no appeal was perfected from the RO's denial of service 
connection for PTSD. 

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not been 
a valid appeal of this issue, so any purported appeal is not in 
conformity with the law.  Therefore, the appeal was not 
perfected, and the Board is without jurisdiction to adjudicate 
this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 
7108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.101(a), 20.200, 
20.202, 20.301 (1998); YT v. Brown, 9 Vet. App. 195 (1996).

ORDER

The veteran having failed to perfect an appeal through filing of 
a substantive appeal, the claim of entitlement to service 
connection for PTSD is dismissed.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

